Title: To Alexander Hamilton from Christopher Richmond, 1 July 1794
From: Richmond, Christopher
To: Hamilton, Alexander


Baltimore, July 1, 1794. “Your Letter of the 23d Ultimo relative to advances made by this Office to the Marshall came to hand.… There has been no Advance made to Colo. Ramsay or any other person on Account of the Marshall of this District since the First of January last & all the Vouchers for payments before that time are with the Comptroller of the Treasury. Whenever Money is advanced to the Marshall in future the Receipts shall be forwarded to your Office immediately.”
